Exhibit 10.3

AMENDMENT NO. 1 TO

TALEN ENERGY 2015 STOCK INCENTIVE PLAN

PERFORMANCE UNIT AGREEMENT

THIS AMENDMENT NO. 1 TO TALEN ENERGY 2015 STOCK INCENTIVE PLAN PERFORMANCE UNIT
AGREEMENT (this “Amendment”), is dated as of November [●], 2016 (the “Effective
Date”) and amends that certain Performance Unit Agreement (the “PSU Agreement”)
dated effective as of [●] between [EXECUTIVE] (“Participant”) and Talen Energy
Corporation, a Delaware corporation (the “Company”). Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the PSU
Agreement.

RECITALS

WHEREAS, Company and Participant previously entered into the PSU Agreement;

WHEREAS, pursuant to Section 7(g) of the Agreement, except as otherwise
expressly provided therein, the PSU Agreement, shall not be modified except in a
writing signed by each party thereto; and

WHEREAS, Company and Participant desire to amend the PSU Agreement as set forth
herein, effective as of the Effective Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. A new Section 7 of the PSU Agreement is hereby added as follows:

“Notwithstanding anything to the contrary contained herein, each Performance
Unit which is outstanding immediately prior to the consummation of the
transaction contemplated by the Merger Agreement (the “Transaction”) shall be
converted, at the consummation of the Transaction, into (a) an amount in cash
(the “Closing PU Payment Amount”), without interest and less applicable
withholding taxes, equal to the product of (i) the total number of shares of
Company common stock that would be delivered to the Participant upon a Change in
Control pursuant to Section 2(c) herein (the “Pro-Rata Shares”) and (ii) $14.00
and (b) a time-vesting restricted cash award (a “Cash Retention Award”) in an
amount equal to the product of (i) (1) [●]1, minus (2) the Pro-Rata Shares and
(ii) $14.00. This Cash Retention Award shall continue to vest on the
time-vesting schedule set forth in Section 2 hereof (including for the

 

1 

Note: To equal the total number of shares of Company common stock that would be
delivered to the Participant assuming the target achievement of the performance
goals applicable to such award.



--------------------------------------------------------------------------------

avoidance of doubt earlier vesting and settlement upon a termination without
Cause, resignation for Good Reason, death or Disability (capitalized terms as
set forth in the Participant’s Change in Control Agreement with the Company) and
satisfaction of all other conditions to such delivery (other than achievement of
applicable performance goals) as set forth in this Agreement (and without
duplication of payments or benefits under the Participant’s Change in Control
Agreement with the Company or other Company benefit or compensation plan program
policy or arrangement). Any Closing PU Payment Amount payable to the Participant
hereunder shall be paid at such time and in such manner as set forth in Sections
2.4(c) and 2.4(e) of the Merger Agreement, as if such Closing PU Payment were a
payment due thereunder, and any Cash Retention Award shall be paid to the
Participant no later than the next payroll date after such Cash Retention Award
vests in accordance with the terms and conditions provided herein.

For purposes of this Section 7, “Merger Agreement” means that certain Agreement
and Plan of Merger, by and among the Company and the other parties thereto,
dated as of June 2, 2016.”

2. Section 7: Miscellaneous of the PSU Agreement is hereby renumbered to be
Section 8: Miscellaneous.

3. The first sentence of Section 3 of the PSU Agreement is hereby amended and
restated as follows:

“Subject to Section 8(c), on the Payment Date (as defined below), the Company
shall issue to the Participant one share of common stock in settlement of the
Total Performance Units, if any, that vest as provided in Section 2.”

4. This Amendment shall only serve to amend and modify the PSU Agreement to the
extent specifically provided herein. All terms, conditions, provisions and
references of and to the PSU Agreement which are not specifically modified,
amended and/or waived herein shall remain in full force and effect and shall not
be altered by any provisions herein contained. All prior agreements, promises,
negotiations and representations, either oral or written, relating to the
subject matter of this Amendment not expressly set forth in this Amendment are
of no force or effect.

5. This Amendment shall not be amended, modified or supplemented except by a
written instrument signed by the parties hereto. The failure of a party to
insist on strict adherence to any term of this Amendment on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Amendment.
No waiver of any provision of this Amendment shall be construed as a waiver of
any other provision of this Amendment. Any waiver must be in writing.

 

-2-



--------------------------------------------------------------------------------

6. This Amendment shall inure to the benefit of Company and its successors and
assigns and shall be binding upon Company and its successors and assigns. This
Amendment is personal to Participant, and Participant shall not assign or
delegate his rights or duties under this Amendment, and any such assignment or
delegation shall be null and void.

7. This Amendment may be executed and delivered (including by facsimile, “pdf”
or other electronic transmission) in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

TALEN ENERGY CORPORATION By:  

 

Name:  

 

Title:  

 

Date:  

 

[PARTICIPANT]

 

Date:  

 

 

-3-